DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US 2016/0078449) in view of Brown et al. (US 2020/0143481).
 	Regarding claim 1, Banerjee teaches a method, comprising: 
sending, by a processing system including at least one processor, a request for an image associated with a conversation between a customer service agent and a customer (i.e., a video streaming module 314, as shown in figure 3, requests images being viewed by a customer or user via an augmented reality device 308 which is used to capture the images by a camera stalled on it; para. [0037]), and wherein the request for the image associated with the conversation between the customer service agent and the customer is sent based on detection of content within the conversation between the customer service agent and the customer (i.e., the customer or user having a problem with an application about which the user or customer is requesting service, and the service request is received and acknowledged by the customer service agent or associate (para. [0035] and [0038]); the content is detected during the conversations between the customer and customer service agent, such as any issues the user or customer is having, questions, etc. about the application, the images with display of the application displayed on the customer’s device is requested and streamed to the customer service agent in order to aid in providing the customer service agent with accurate information regarding any issues the user or customer is having, questions regarding use of the application, etc. (para. [0037]));
 	receiving, by the processing system, the image associated with the conversation between the customer service agent and the customer (i.e., the images or video with images received and displayed on the agent’s device, such as device 310; para. [0038] and [0048]); and 
 	controlling, by the processing system based on the need of the customer, continuation of the conversation between the customer service agent and the customer (i.e., the customer or user may be able to view cursor movements made by the customer service associate on the agent’s device 310 (para. [0039]), in response to one or more inquiries made by the user or customer, the customer service associate may indicate, via cursor movements on the display of agent’s device 310, how the user or customer should proceed in order to address the inquiries of the customer or user (para. [0049])).
	It should be noticed that Banerjee failed to teaches the two-way interactive customer service system 300 comprising a chatbot to automatedly detect content within the conversation. Banerjee also failed to teach the features of processing, by the processing system, the image associated with the conversation between the customer service agent and the customer, wherein the processing comprises processing, by the processing system based on a first model, the image to obtain a set of features of the image; and processing, by the processing system based on a second model, the set of features of the image to generate text which describes a need of the customer. However, Brown et al. (“Brown”) teaches a computer-based virtual insurance assistant and concierge system, as shown in figure 1, comprising a service provider system 102 performed as a processing system. The service provider system 102 comprises a virtual assistant 140, operating as a chatbot, to interacts with the user 106 implementing a natural language dialog system to convert audio (e.g., speech input) into text or other data (para. [0063]-[0064]). Brown further teaches the service provider system 102 comprising a first notice of loss (FNOL) system 134 which includes an image process component 1014 (read on a first model) to analyze components (set of features) of digital image submitted by a user, such as user 106 in figure 1 or user 1008 in figure 10 (para. [0156]). Brown further teaches the service provider system 102 comprising a natural language reporting component 1012 to request that the user submit digital images and/or video associated with the loss as part of the conversation (para. [0162]). 
Brown further teaches the service provider system 102 comprising an image processing component 1014 and a damage identification component 1016 operating as a second model to process the set of features of the received digital image (para. [0165]-[0166]) to generate a notice of loss 1118 which includes test which describes a need of the customer, such as an estimated damage amount, how to file a claim, immediate action that may need to be taken by the user, etc. (para. [0168]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the customer service agent comprising well-known chatbot and the request for the image is sent, by the chatbot, in response to detection of content within the conversation between the chatbot and the customer and wherein the processing comprises: processing, by the processing system based on a first model, the image to obtain a set of features of the image and processing, by the processing system based on a second model, the set of features of the image to generate text which describes a need of the customer, as taught by Brown, into view of Banerjee in order to provide other way of conversation with the customer to quickly resolve the problems without agents requirement.
Regarding claim 2, Banerjee further teaches the topic of conversation between the user or customer and the customer service associate, such as the application or inquiries how to operate one or more of features on an application, resolve an issue, etc. shown in the received image, as shown in figure 7C with accurate information regarding to the issues the user or customer is having; instructing the user or customer about how various features, how to access one or more features, etc. (para. [0037] [0048]-[0049] and [0059]).
Regarding claim 3, Brown also teaches the limitations of the claim in paragraphs [0162]-[0136] and [0187]-[0188].
Regarding claim 4, Banerjee further teaches, in figures 7C and 7D, the streamed image is displayed to the customer service associate along with customer information of the user or customer in the region 708 during or within the conversation (para. [0058]-[0060]).
Regarding claims 5 and 6, Brown further teaches the limitations of the claims in paragraphs [0156] and [0202].
Regarding claim 7, Brown further teaches the limitations of the claim, such as generating a notice of loss 1118 based the analysis of the user inputs and received digital images in paragraphs [0167]-[0168].
Regarding claim 8, Brown further teaches the limitations of the claim in paragraphs [0156] and [0202].
Regarding claim 9, Brown further teaches the limitations of the claim, such as the damage identification component 1016, perform an information extraction model, to extracting information of the damage, i.e., determining a size, extent, and/or materials involved in the damage in paragraph [0189].
Regarding claims 10 and 11, Brown further teaches the limitations of the claim, such as a concierge system 130 provided to answer and guide the user through a series of question in the conversation (paragraphs [0052]-[0054]).
Regarding claim 12, Banerjee further teaches the cursor movement as the solutions or answer for the user or customer to access features in an application as shown in figures 7C and 7D (para. [0059] and [0060]).
Regarding claim 13, Banerjee further teaches the display of an application, as shown in figure 7B and one or more inquiries or questions made by the user or customer in the conversation in para. [0048]-[0049].
Regarding claim 14, Banerjee further teaches the video streaming module 314 transmitting a request permission (message) to stream images being viewed via the augmented reality device 318. The user or customer verifies the information (i.e., inquiries, questions, etc.) in the request permission for the conversation between the user or customer, such as streaming the images being viewed to the video streaming module 314 (para. [0037] and [0038]).
Regarding claim 15, Brown further teaches wherein the first model is an image caption model, such as object recognition or detection (e.g., using neural networks, such as convolutional neural networks) to detect type of damage, an extent of damage, etc. in paragraph [0156].
Regarding claim 16, Banerjee teaches an apparatus, comprising: 
a processing system including at least one processor (i.e., a computer device 101 having processor 103, as shown in figure 1, para. [0021]); and 
a computer-readable medium (i.e., memory 115) storing instructions (i.e., storing instructions to cause a processor to perform steps of a method; para. [0022]) which, when executed by the processing system, cause the processing system to perform the operations, comprising: 
sending, by a processing system including at least one processor, a request for an image associated with a conversation between a customer service agent and a customer (i.e., a video streaming module 314, as shown in figure 3, request images being viewed by a customer or user via an augmented reality device 308 which is used to capture the images by a camera stalled on it; para. [0037]), and wherein the request for the image associated with the conversation between the customer service agent and the customer is sent based on detection of content within the conversation between the customer service agent and the customer (i.e., the customer or user having a problem with an application about which the user or customer is requesting service, and the service request is received and acknowledged by the customer service agent or associate (para. [0035] and [0038]); the content is detected during the conversations between the customer and customer service agent, such as any issues the user or customer is having, questions, etc. about the application, the images with display of the application displayed on the customer’s device is requested and streamed to the customer service agent in order to aid in providing the customer service agent with accurate information regarding any issues the user or customer is having, questions regarding use of the application, etc. (para. [0037]));
 	receiving, by the processing system, the image associated with the conversation between the customer service agent and the customer (i.e., the images or video with images received and displayed on the agent’s device, such as device 310; para. [0038] and [0048]); and 
 	controlling, by the processing system based on the need of the customer, continuation of the conversation between the customer service agent and the customer (i.e., the customer or user may be able to view cursor movements made by the customer service associate on the agent’s device 310 (para. [0039]), in response to one or more inquiries made by the user or customer, the customer service associate may indicate, via cursor movements on the display of agent’s device 310, how the user or customer should proceed in order to address the inquiries of the customer or user (para. [0049])).
	It should be noticed that Banerjee failed to teaches the two-way interactive customer service system 300 comprising a chatbot to automatedly detect content within the conversation. Banerjee also failed to teach the features of processing, by the processing system, the image associated with the conversation between the customer service agent and the customer, wherein the processing comprises processing, by the processing system based on a first model, the image to obtain a set of features of the image; and processing, by the processing system based on a second model, the set of features of the image to generate text which describes a need of the customer. However, Brown et al. (“Brown”) teaches a computer-based virtual insurance assistant and concierge system, as shown in figure 1, comprising a service provider system 102 performed as a processing system. The service provider system 102 comprises a virtual assistant 140, operating as a chatbot, to interacts with the user 106 implementing a natural language dialog system to convert audio (e.g., speech input) into text or other data (para. [0063]-[0064]). Brown further teaches the service provider system 102 comprising a first notice of loss (FNOL) system 134 which includes an image process component 1014 (read on a first model) to analyze components (set of features) of digital image submitted by a user, such as user 106 in figure 1 or user 1008 in figure 10 (para. [0156]). Brown further teaches the service provider system 102 comprising a natural language reporting component 1012 to request that the user submit digital images and/or video associated with the loss as part of the conversation (para. [0162]). 
Brown further teaches the service provider system 102 comprising an image processing component 1014 and a damage identification component 1016 operating as a second model to process the set of features of the received digital image (para. [0165]-[0166]) to generate a notice of loss 1118 which includes test which describes a need of the customer, such as an estimated damage amount, how to file a claim, immediate action that may need to be taken by the user, etc. (para. [0168]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the customer service agent comprising well-known chatbot and the request for the image is sent, by the chatbot, in response to detection of content within the conversation between the chatbot and the customer and wherein the processing comprises: processing, by the processing system based on a first model, the image to obtain a set of features of the image and processing, by the processing system based on a second model, the set of features of the image to generate text which describes a need of the customer, as taught by Brown, into view of Banerjee in order to provide other way of conversation with the customer to quickly resolve the problems without agents requirement.
Regarding claim 17, Brown further teaches the limitations of the claim, such as the image processing component 1014 utilizing various computer vision techniques or models to automatically identify objects within the digital image in paragraphs [0165] and [0202]. The damage identification component 1016 further captions and generates the notice of loss 1118 and output the notice of loss 1118 to a client device 1120 (para. [0168]).
Regarding claim 18, Brown further teaches a natural language reporting components 1012 and a damage identification component 1016, operating as an image caption model, to automatically collect the digital image from the user, to automatically identify and caption damages from the digital image ( para. [0156] and [0162]-[0163]).
Regarding claim 19, Banerjee teaches a method comprising:
receiving, by a processing system including at least one processor, a request for an image associated with a conversation between a customer service agent and a customer (i.e., an augmented reality device 308 receiving a request from a video streaming module 314 of a two-way interactive customer service system 300, as shown in figure 3; para. [0037]); ; 
obtaining, by the processing system, the image associated with the conversation between the customer service agent and the customer (i.e., images were captured with a camera installed on the augmented reality device 308; para. [0037]); 
sending, by the processing system, the image associated with the conversation between the customer service agent and the customer (i.e., sending the captured images to the video streaming module 314; para. [0038]); and 
receiving, by the processing system within the conversation between the customer service agent and the customer, a message including information for the conversation between the customer service agent and the customer, wherein the information for the conversation between the customer service agent and the customer is based on processing of the image by the customer service agent (i.e., the customer or user having a problem with an application about which the user or customer is requesting service, and the service request is received and acknowledged by the customer service agent or associate (para. [0035] and [0038]); the content is detected during the conversations between the customer and customer service agent, such as any issues the user or customer is having, questions, etc. about the application, the images with display of the application displayed on the customer’s device is requested and streamed to the customer service agent in order to aid in providing the customer service agent with accurate information regarding any issues the user or customer is having, questions regarding use of the application, etc. (para. [0037])). 
	It should be noticed that Banerjee failed to teaches the two-way interactive customer service system 300 comprising a chatbot to automatedly detect content within the conversation. Banerjee also failed to teach the features of processing, by the processing system, the image associated with the conversation between the customer service agent and the customer, wherein the processing comprises processing, by the processing system based on a first model, the image to obtain a set of features of the image; and processing, by the processing system based on a second model, the set of features of the image to generate text which describes a need of the customer. However, Brown et al. (“Brown”) teaches a computer-based virtual insurance assistant and concierge system, as shown in figure 1, comprising a service provider system 102 performed as a processing system. The service provider system 102 comprises a virtual assistant 140, operating as a chatbot, to interacts with the user 106 implementing a natural language dialog system to convert audio (e.g., speech input) into text or other data (para. [0063]-[0064]). Brown further teaches the service provider system 102 comprising a first notice of loss (FNOL) system 134 which includes an image process component 1014 (read on a first model) to analyze components (set of features) of digital image submitted by a user, such as user 106 in figure 1 or user 1008 in figure 10 (para. [0156]). Brown further teaches the service provider system 102 comprising a natural language reporting component 1012 to request that the user submit digital images and/or video associated with the loss as part of the conversation (para. [0162]). 
Brown further teaches the service provider system 102 comprising an image processing component 1014 and a damage identification component 1016 operating as a second model to process the set of features of the received digital image (para. [0165]-[0166]) to generate a notice of loss 1118 which includes test which describes a need of the customer, such as an estimated damage amount, how to file a claim, immediate action that may need to be taken by the user, etc. (para. [0168]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the customer service agent comprising well-known chatbot and the request for the image is sent, by the chatbot, in response to detection of content within the conversation between the chatbot and the customer and wherein the processing comprises: processing, by the processing system based on a first model, the image to obtain a set of features of the image and processing, by the processing system based on a second model, the set of features of the image to generate text which describes a need of the customer, as taught by Brown, into view of Banerjee in order to provide other way of conversation with the customer to quickly resolve the problems without agents requirement.
 	Regarding claim 20, Brown further teaches a natural language reporting components 1012 and a damage identification component 1016, operating as an image caption model, to automatically collect the digital image from the user, to automatically identify and caption damages from the digital image( para. [0156], [0162] and [0163]). The damage identification component 1016 further captions and generates the notice of loss 1118 and output the notice of loss 1118 to a client device 1120 (para. [0168]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,228,683. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent and/or recited in different words (In re KARLSON (CCPA) 136 USPQ 184 (1963)).









Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: September 2022